ORDER
Petitioner is currently admitted to practice law in South Carolina, and has now submitted a resignation under Rule 409 of the South Carolina Appellate Court Rules. The resignation is accepted.
If petitioner is currently representing any South Carolina clients, petitioner shall immediately notify those clients of the resignation by certified mail, return receipt requested. Further, if petitioner is currently counsel of record before any *645court of this State, petitioner shall immediately move to be relieved as counsel in that matter.
Within twenty (20) days of the date of this order, petitioner shall:
(1) surrender the certifícate of admission to the Clerk of this Court. If petitioner cannot locate this certificate, petitioner shall provide the Clerk with an affidavit indicating this fact and indicating that the certificate will be immediately surrendered if it is subsequently located.
(2) provide an affidavit to the Clerk of this Court showing that petitioner has fully complied with the requirements of this order.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.